Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Response to Amendment
The amendment filed on 7/13/2022 has been entered and made of record. Claims 1, 14 and 20 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sander-Cederlof et al. (US 5,500,927) in view of Museth et al. (US 2009/0040218).
As to Claim 1, Sander-Cederlof teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
obtaining an original path comprising anchor points (Sander-Cederlof discloses “A complex graphical path is generally divided into straight line segments and curve segments” in C2L20-21. Here, the end points of the curve or straight line segments refer to anchor points, see also Fig 4 & 6); 
determining a simplified path corresponding with the original path and having a set of anchor points that is less than the initial anchor points of the original path (Sander-Cederlof discloses “The present invention reduces the number of segments and is still able to reproduce the path within a user-specified or predetermined tolerance” in C2L17-19; “Yet another technical advantage of the present invention is that it reduces the number of line segments required to define a path, within a specific tolerance value” in C3L48-50; “to find a minimum set of curves which will reproduce the original path into a simplified version” in C6L1-2), wherein determining the simplified path comprises:
determining a candidate simplified path using parametric values and a subset of anchor points of the set of anchor points, wherein determining the candidate simplified path comprises iteratively: updating the parametric values and the subset of anchor points associated with a previous candidate simplified path of a previous iteration based on a prior deviation between the subset of anchor points of the previous candidate simplified path and the original path to generate the candidate simplified path (Sander-Cederlof discloses the curve may be specified in terms of a pair of parametric cubic polynomials in C4L38-40, see also cubic Bezier polynomial functions in C7L8-9; “The final procedure within the path simplification process generates a new simplified path. The minimum number of segment endpoints in the new path is the number of points in the point list which are now flagged as comers or extrema. The process divides the point list into sections bounded by comer and/or extrema points. Each of these sections is fed to a curve-fitting routine, which will fit either a straight line or a series of one or more curve segments to the points in each section” in C3L17-25; “The process and system of the present invention may be implemented in an iterative manner whereby the system repeats the process until a user-specified parameter is met” in C8L55-57; recursive manner in C8L38. Museth further explains well-known iterative curve fitting. For example, Museth discloses “A method and system for variational and iterative fitting of complex curves (such as Super Helix curves) to arbitrary regular parametric curves is described, called a curve fitting system. The curve fitting system uses data reduction and error-analysis often found in mesh decimation schemes as well as non-linear minimization… parametric curve modeling…” in [0014]; “An iterative algorithm combines neighboring segments that satisfy certain criteria, such as direction and curvedness, thereby reducing the initial over-populated super-helix to one that has a smaller number of sub-segments. A source parametric curve is fit using these sub-segments” in [0015]; “The LMA is iterative in that to start minimization an initial guess is provided for a parameter vector and the guess is refined over subsequent iterations based on the error in the fit determined by the LMA” in [0020]); and 
at each iteration, identifying a deviation between the candidate simplified path and the original path, wherein the deviation is determined using a distance function that indicates a distance between the subset of anchor points of the candidate simplified path to a corresponding segment of the original path; and based on a particular deviation of a particular iteration being below a deviation threshold, providing the candidate simplified path as the simplified path (Sander-Cederlof discloses “allows a user to specify, or predetermine, one or more tolerances or parameters for how closely a simplified path will approximate the original complex path… FIG. 2 shows an original path 21 and a simplified path 22. The maximum distance between corresponding points 23 and 24 on both paths must be less than the user-specified 65 maximum tolerance” in (C4L55-67); “The process and system of the present invention may be implemented in an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L55-58; “The process then attempts to fit a single curve to the points in the section… such that the maximum distance between the interior points (points between the endpoints) and the curve is less than the user-specified tolerance” in C8L18-24. Museth also discloses “Finally, the segment reduction section describes how the curve fitting system simplifies the simulation of the new target curve by analyzing the error of removing any particular segment and removing those segments that introduce the least error to achieve a satisfactory fit” in [0015]; “The error analysis component 150 determines the error in the fit of each segment and overall for the fit of the target curve to the source curve” in [0028]; “However, the dashed lines in the figure illustrate the distance between the NURBS curve at various points from the Super-Helix curve. This distance represents the error in the fit of the curves” in [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof with the teaching of Museth so as to explain an iterative curve fitting to repeat the iteration until the difference between two curves is less than the user-specified tolerance. 

As to Claim 2, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, wherein the parametric values correspond to end points of subdivided segments of the candidate simplified path (Sander-Cederlof discloses “At step 54, the process will refit each section of the path with new curves. Each section is demarcated by comer and extrema points” in C5L65-67; “Each of these sections is fed to a curve-fitting routine, which will fit either a straight line or a series of one or more curve segments to the points in each section” in C7L63-65).

As to Claim 3, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, the operation further comprising:
dividing the original path into subdivided segments, each subdivided segment represented by a pair of original end points (Sander-Cederlof discloses “the process proceeds to step 51 to prepare the path by analyzing the individual curve and straight line segments and splitting curve segments at local extrema points” in C5L51-54);
determining an initial simplified path with initial subdivided segments corresponding to initial end points, the initial end points having a corresponding one-to-one correspondence with the original end points (Sander-Cederlof discloses “At step 54, the process will refit each section of the path with new curves. Each section is demarcated by comer and extrema points” in C5L65-67);
determining an initial parametric value for each of the initial end points; and for a first iteration, determining anchor points for the candidate simplified path based on the initial parametric values and the initial end points (Sander-Cederlof discloses “Each of these sections is fed to a curve-fitting routine, which will fit either a straight line or a series of one or more curve segments to the points in each section” in C7L63-65; “The process then attempts to fit a single curve to the points in the section, which has the determined slopes at the end-points and exactly passes through those end-points” in C8L18-21).
As to Claim 4, Sander-Cederlof in view of Museth teaches the computer storage media of claim 3, wherein dividing the original path into the subdivided segments is based at least in part on a length and curvature of the original path (Sander-Cederlof discloses splitting curve segments at local extrema points and average lengths of all straight line segments and all curve segments in Col 6; “The section may be split at the point which has the largest error, at the point with the tightest curvature” in C8L35-37).

As to Claim 5, Sander-Cederlof in view of Museth teaches the computer storage media of claim 3, wherein the initial parametric values are determined using an arc length parameterization algorithm (Sander-Cederlof discloses “The process determines the approximate average length of all curve segments by counting the number of curve segments and accumulating the approximate total of the length of all curve segments” in C6L16-20).

As to Claim 6, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, wherein the deviation threshold is a predetermined threshold value determined based at least in part on a user provided accuracy value (Sander-Cederlof discloses “The resulting curve or straight line must not stray more than the user specified tolerance from the points in the section” in C3L25-27; “allows a user to specify, or predetermine, one or more tolerances or parameters for how closely a simplified path will approximate the original complex path” in C4L55-58).

As to Claim 7, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, wherein the deviation is a Euclidian distance between the candidate simplified path and the original path (Sander-Cederlof discloses “The process then attempts to fit a single curve to the points in the section… such that the maximum distance between the interior points (points between the endpoints) and the curve is less than the user-specified tolerance” in C8L21-24. Museth discloses “the dashed lines in the figure [Fig 3] illustrate the distance between the NURBS curve at various points from the Super-Helix curve” in [0033]. Here, the distance between one point on the simplified path and the original path refers to “Eculidian distance”. See also Museth’s Fig 3:
 
    PNG
    media_image1.png
    445
    462
    media_image1.png
    Greyscale
).

As to Claim 8, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, the operations further comprising determining, at each iteration, the deviation between the candidate simplified path and the original path based at least in path on a Euclidian distance between at least one end point on the original path and a corresponding candidate end point on the candidate simplified path (Sander-Cederlof, C8L21-24. Museth, Fig 3 and [0033]).

As to Claim 11, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, the operations further comprising updating the anchor points at each iteration based at least in part on a least square method (Sander-Cederlof discloses “the process may measure an error upon each iteration, e.g. sum of the squares” in C8L66-67.)

As to Claim 12, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, further comprising:
applying a continuity constraint to the candidate simplified path, the continuity constraint ensuring continuity between two adjacent anchor points; and causing for display the candidate simplified path associated with the particular iteration (Sander-Cederlof discloses “The system will attempt to make the simplified output path use the same slope on both sides of point 34 resulting in a smooth curve through or near that point” in C5L23-25; “an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L56-58.)
As to Claim 13, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, further comprising causing for display the candidate simplified path associated with the particular iteration by appending the candidate simplified path and corresponding anchor points to the original path (Sander-Cederlof discloses “The process then attempts to fit a single curve to the points in the section, which has the determined slopes at the end-points and exactly passes through those end-points” in C8L18-21; “A Bezier curve is straight enough to be a straight line if both of the control points are within the user-specified tolerance of a straight line connecting the end points” in C8L47-50; “an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L56-58.)

Claim 14 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 15 is rejected based upon similar rationale as Claims 2-3 and 8 and sum of distance (Sander-Cederlof, C8L67).

As to Claim 16, Sander-Cederlof in view of Museth teaches the method of claim 14, further comprising:
at each iteration, in response to the deviation value being above an error threshold, determining an end point on the original path where a distance between the end point and a corresponding candidate end point on the candidate simplified path is above a predetermined fraction of the deviation value; and determining two resulting paths of the original path based on the end point, the two resulting paths being a first portion and a second portion of the original path separated at the end point (Sander-Cederlof discloses “The process then attempts to fit a single curve to the points in the section… such that the maximum distance between the interior points (points between the endpoints) and the curve is less than the user-specified tolerance” in C8L21-24; “the process creates a list of points which includes the end-points of all the original curve and straight line segments, as well as generates intermediate points along the curve and straight line segments” in C5L57-61, see also Fig 6. Here, the distance between one point on the simplified path and the corresponding point on the original path refers to “Eculidian distance”. See also Museth’s Fig 3 for Eculidian distance.)

As to Claim 17, Sander-Cederlof in view of Museth teaches the method of claim 16, further comprising:
iteratively generating candidate simplified paths over iterations for each of the two resulting paths; and for each of the two resulting paths, in response to the deviation value at a particular iteration being less than the predetermined threshold, causing presentation of a representation of the candidate simplified path associated with the particular iteration as a simplified path corresponding to the original path, wherein the candidate simplified paths for the two resulting paths are caused to be presented with a last end point of a first candidate simplified path joined with a beginning end point of a second candidate simplified path (Sander-Cederlof discloses “The process and system of the present invention may be implemented in an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user… The process will discontinue the iterations once the error measurement reaches a user-specified value” in C8L55-C9L2. Museth, [0014, 0020]).

Claim 20 recites similar limitations as a combination of claims 4, 14 and 16-17 but in a system form. Therefore, the same rationale used for claims 4, 14 and 16-17 is applied.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sander-Cederlof in view of Museth and Stanimirovi´c et al. (Accelerated gradient descent methods with line search, Numer Algor (2010) 54:503–520).
As to Claim 9, Sander-Cederlof in view of Museth teaches the computer storage media of claim 1, the operations further comprising updating the parametric values at each iteration based at least in part on gradient descent (Sander-Cederlof discloses “an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L56-58. Stanimirovi´c further discloses gradient descent as below:

    PNG
    media_image2.png
    400
    1356
    media_image2.png
    Greyscale
 
at p. 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof and Museth with the teaching of Stanimirovi´c so as to reduce the computation in each iterative step (Stanimirovi´c, p. 506).

As to Claim 10, Sander-Cederlof in view of Museth and Stanimirovi´c teaches the computer storage media of claim 9, wherein the gradient descent includes a velocity that is modulated based on a linesearch algorithm (Stanimirovi´c teaches “In the third section we introduced an accelerated gradient descent method arising from the Newton method with the line search” at p. 505.) 

As to Claim 19, Sander-Cederlof in view of Museth teaches the method of claim 14, wherein updating candidate parametric values and candidate anchor points defining the candidate simplified path at each iteration comprises performing a least square solve on the candidate anchor points associated with a previous candidate simplified path and computing updated candidate parametric values based on the least square solve and a gradient descent (Sander-Cederlof discloses “the process may measure an error upon each iteration, e.g. sum of the squares” in C8L66-67. Stanimirovi´c further discloses gradient descent as below:

    PNG
    media_image2.png
    400
    1356
    media_image2.png
    Greyscale
 at p. 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof and Museth with the teaching of Stanimirovi´c so as to reduce the computation in each iterative step (Stanimirovi´c, p. 506).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sander-Cederlof in view of Museth and Tsai et al. (US 2004/0113910).
As to Claim 18, Sander-Cederlof in view of Museth teaches the method of claim 17. The combination of Tsai further teaches applying a linearized continuity constraint to the last end point and the beginning end point prior to causing presentation of the candidate simplified paths (Tsai discloses “Many different constraints can be imposed for the iterative surface fitting. For example, one can define G1 and G2 continuity constraints at the ends of the curves, as well as fixed-point constraints at the network grid points to ensure proper intersection of the curves… All of these constraints can be written as linear equations in terms of the surface control points. A standard linear system solver is then used to find the solution” in [0031].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof and Museth with the teaching of Tsai so as to ensure proper intersection of the curves during curve fitting (Tsai, [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612